Exhibit 10.1

FINAL VERSION 03/09/11

TRADEMARK LICENSE AGREEMENT

This TRADEMARK LICENSE AGREEMENT (the “Agreement”), dated as of March 9, 2011
and effective as of the Closing Date (as defined in the Share Purchase Agreement
between Licensor and Exceet Group AG dated March 9, 2011 – “SPA”) (“Effective
Date”) is entered into by and between Authentidate Holding Corp., a Delaware
corporation, having a place of business at 300 Connell Drive, 5th Floor,
Berkeley Heights, NJ 07922 (“Licensor”) and AuthentiDate International AG,
having a place of business at Rethelstraße 47, 40237 Düsseldorf, Germany, and
AuthentiDate Deutschland GmbH, having a place of business at Rethelstraße 47,
40237 Düsseldorf, Germany (collectively, “Licensee”).

WHEREAS, Licensor owns all rights to the trademark and service mark
“AUTHENTIDATE,” WIPO Registration No. 888682 (the “Mark”); and

WHEREAS, Licensee desires to obtain a license to use the Mark.

NOW, THEREFORE, for and in consideration of the foregoing and the respective
promises and covenants contained in this Agreement, Licensor and Licensee hereby
agree as follows:

1. Grant of License.

1.1 Non-Exclusive Perpetual License. Licensor grants to Licensee a
non-exclusive, royalty-free, non-transferrable, non-sublicensable, perpetual
(subject to a termination under Sections 9.1 or 9.2) license (the “License”) in
the Field of Use (as defined herein) to use the Mark only within the European
Economic Area, Croatia, Georgia, Iceland, Liechtenstein, Russia, Serbia,
Switzerland, Turkey and Ukraine (the “Territory”), in the following form:

(i) For use as company names “AuthentiDate International AG” and “AuthentiDate
Deutschland GmbH”.

(ii) For use with IT products and services as currently provided by Licensee,
including updates and upgrades to the extent such updates and upgrades do not
include additional features or functionality that are competitive with the
products and services being developed, offered or provided by Licensor, that
fall within the scope of the Company Business (as defined in the SPA) and as
further or newly developed by Licensee to the extent that such further or newly
developed products and services are not similar to or competitive with the
products and services being developed, offered or provided by Licensor at such
time, as reasonably determined by Licensor, with proof of such development,
offer or provisioning to be provided by Licensor upon reasonable request of
Licensee: “AuthentiDate”.

(iii) For use as or as part of domain names <www.authentidate.de>,
<www.authentidate.eu> and as identified in Exhibit B as well as any other
additional top level domains that can be registered in the Territory with
“authentidate-ag” as or as an element of the domain name.

For purposes of this Agreement, the term “Field of Use” shall mean the uses as
set forth in Sections 1.1(i), (ii) and (iii).

 

1



--------------------------------------------------------------------------------

1.2 Initial Exclusive License Term. The license provided under Section 1.1 shall
be exclusive in the Territory until three (3) years following the Effective
Date; provided that the exclusivity of this license shall not apply to Licensor,
its affiliates and subsidiaries other than with respect to Licensor’s
non-compete obligation as set forth in Section 11.1 of the SPA.

1.3 Option to Extend Exclusive License Term. The Licensee shall have the right
to extend the exclusivity provided under Section 1.2 for one (1) or more years
against payment of a license fee in an amount to be determined by the parties
pursuant to good faith negotiations. The Licensee may chose to opt for further
one year extension periods under the same terms. Each option to extend has to be
declared by the Licensee to the Licensor in writing at least two (2) weeks prior
to the expiration of any ongoing exclusivity period. If the parties agree upon
the terms for the extension of the exclusivity, the payments hereunder for each
extension of the exclusivity period shall be made not less than five (5) days
prior to termination of the prior exclusivity period. Notwithstanding any
agreement regarding the extension of the exclusivity of this Agreement, in case
of a delayed payment of such license fees, the exclusivity of the license
granted hereunder and the obligation to pay the license fees shall automatically
terminate.

2. Ownership of Mark. Licensee acknowledges that Licensor owns the Mark and the
goodwill associated therewith. Licensee shall not contest the validity of, by
act or omission jeopardize, or take any action inconsistent with, the rights or
goodwill of Licensor in and to the Mark in any country, including, unless
otherwise provided for in this Agreement, any attempted registration of the
Mark, or use or attempted registration of any mark confusingly similar thereto.
All use of the Mark by Licensee shall inure to the benefit of Licensor.

3. Quality Control.

3.1 Licensee agrees that it shall use the Mark so as to (i) avoid any action
that materially diminishes the value of Mark compared to the value accomplished
by its use prior to entering into this Agreement, (ii) ensure that its use of
the Mark is in compliance with all laws, regulations, orders, judgments or
decrees of any court, arbitrator or any other governmental or regulatory body
binding upon Licensor; (iii) preserve the goodwill and good reputation
associated with the Mark; and (iv) remain in compliance with the use guidelines
as set forth in Exhibit A.

3.2 Licensee agrees to use the appropriate trademark symbol (either “™” or “®”)
in connection with its use of the Mark for products and services, except for the
use as company name. Licensee shall fully and promptly correct and remedy any
deficiencies in its use of the Mark upon reasonable notice from Licensor.
Licensee shall, upon request, provide Licensor with samples of all of Licensee’s
public promotional materials which use or incorporate the Mark, including as
used in electronic form, and shall not use the Mark except in accordance with
this Agreement.

3.3 Licensee shall indicate (i) on its website that the Mark is licensed from
Licensor, that Licensor is the owner of the Mark and that Licensor and Licensee
are not related entities, (ii) in all other documentation and press releases in
which Licensee includes attribution identifying the name of the owner of any
trademarks, including Licensee’s name, as follows: “The trademark “AuthentiDate”
and the AuthentiDate Logo are the property of Authentidate Holding

 

2



--------------------------------------------------------------------------------

Corp.” and (iii) in all other documentation and press releases in which Licensee
includes attribution but not specifically identifying the name of the owner of a
trademark, including Licensee’s name, such as for example, “All Trademarks are
the property of their respective registered owners”, the same attribution as
used for all other trademarks in such documentation or press release.

4. Representations and Warranties. Licensor represents and warrants to Licensee
that (i) Licensor has full power and authority to enter into this Agreement and
to grant the rights granted hereunder; (ii) use of the Mark in accordance with
the terms of this Agreement shall not infringe upon or violate any trademark,
trade name, company name or other intellectual property or proprietary right of
a third party; (iii) Licensor’s execution and performance of this Agreement will
not conflict with, violate, or otherwise result in a breach of the terms of any
contract or agreement to which Licensor is bound, or any law, regulation, order,
judgment or decree of any court, arbitrator or any other governmental or
regulatory body binding upon Licensor; (iv) Licensor will in its own name
maintain and renew the Mark during the term of this Agreement; and
(v) diligently prosecute the registration of the Mark by third parties in the
Territory during the term of this Agreement.

5. Infringement Proceedings. Licensee shall notify Licensor of any infringement
of the Mark as it comes to the attention of Licensee. The Licensor shall either
prosecute the infringement of the Mark, at its own expense and discretion, or
shall allow Licensee to prosecute the infringement of the Mark, at Licensee’s
expense. Licensee or Licensor, as the case may be, shall provide reasonable
cooperation in all infringement proceedings and preparations for such
proceedings brought or contemplated to be brought by the other party.

6. Disclaimer, Covenant.

6.1 Disclaimer. OTHER THAN AS SPECIFICALLY SET FORTH HEREIN, LICENSOR HEREBY
SPECIFICALLY DISCLAIMS ALL IMPLIED WARRANTIES OF ANY SORT, INCLUDING WARRANTIES
OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE WITH RESPECT TO THE
MARKS.

6.2 Covenant Not to Sue. During the term of this Agreement Licensor shall not
sue Licensee or any of Licensee’s then current affiliates relating to the
infringement of the Mark, provided that Licensee is not in violation or breach
of this Agreement.

7. Non Assignment.

7.1 Neither party may assign this Agreement or any of the rights or privileges
under this Agreement without the prior written consent of the other party;
provided that each party may assign this Agreement to an affiliated company or
in connection with a merger or consolidation or the sale of all or substantially
all of its assets or business relating to the subject matter hereof; provided
that Licensee may not assign this Agreement to a competitor of Licensor. The
validity of any approved or allowable assignment of this Agreement or any of the
rights or privileges under this Agreement shall be subject to the assignee
agreeing in advance, in writing, to be bound by the terms of this Agreement. Any
attempted assignment in derogation of the foregoing shall be void.

 

3



--------------------------------------------------------------------------------

7.2 The Licensor shall not assign the Mark in the Territory to a third party
prior to providing the Licensee with the opportunity to purchase the Mark in the
Territory under terms not less favorable to Licensee than the terms offered or
proposed to be offered to such third party; provided that Licensor shall have no
such obligation in the case of a merger or acquisition of the business of
Licensor or a sale or offer of sale of all of the stock or assets of the
business of Licensor in conjunction with which the Marks are then being used. In
case the Licensee rejects the purchase, Licensee is unwilling to agree to
Licensor’s terms, or the parties are unable to conclude an agreement within
thirty (30) days from presentation of the initial offer by Licensor, the
Licensor may assign the Mark to a third party on similar terms and including the
rights and obligations under this Agreement. The terms of the Agreement shall
survive any such assignment by Licensor.

8. Taxes. Licensor is not responsible for any sales, use, value-added, personal
property or other taxes imposed on either Licensee’s or any of its customers’
use, possession, offer for sale, or sale of products and services by the
Licensee under the Mark. Each party shall be solely responsible for any taxes
based on its own net income.

9. Term and Termination.

9.1 This Agreement shall commence on the Effective Date and shall continue until
terminated by the Licensee upon thirty (30) days’ prior written notice.

9.2 The Licensor shall have the right to terminate this Agreement for cause
(a) should Licensee materially breach any of the terms hereof or cease using the
Mark for a period of six (6) months, provided that (i) Licensor has notified
Licensee of the breach, (ii) Licensor has provided the Licensee with a two
(2) week period of time to cure the breach, and (iii) Licensee has failed to
cure the material breach within two (2) weeks following the notice;
(b) immediately, (i) should Licensee assign this Agreement to a competitor of
Licensor; and (ii) immediately, upon Licensee ceasing to do business for any
reason.

9.3 Upon termination of this Agreement, Licensee shall promptly, but not later
than five (5) days following termination (i) cease all use of the Mark,
(ii) destroy all materials in possession of the Licensee that include the Mark
and remove all instances of the Mark from all materials and properties that are
owned or controlled by Licensee, and (iii) assign and transfer all rights in and
to the domain names as set forth in Section 1.1(iii) and otherwise that include
the term “authentidate” to Licensor.

10. Injunctive Relief. Each party acknowledges and agrees that the nature of the
rights granted and obligations hereunder are of a unique character and agrees
that any breach of such rights or obligations, or both, may result in
irreparable and continuing damage to the other party for which there may be no
adequate remedy in damages. Notwithstanding anything to the contrary in this
Agreement, each party will be authorized and entitled to seek injunctive relief,
without the necessity of posting a bond even if otherwise normally required, or
a decree for specific performance, or both, and such further relief as may be
proper from a court with competent jurisdiction.

 

4



--------------------------------------------------------------------------------

11. General Provisions.

11.1 Notices. All notices required to be sent to either party in connection with
this Agreement shall be made in writing, and may be delivered by hand, mail,
overnight courier or facsimile, and shall be deemed effective on the date such
notice is actually received by a party.

11.2 Applicable Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the Federal Republic of Germany without regard to
principles of conflicts of laws and without regard to the United Nations
Convention on Contracts for the International Sale of Goods (CISG). Any and all
disputes, controversies or claims arising out of or in connection with or
relating to this Agreement or its performance (including disputes related to the
validity or termination of this Agreement) shall be decided by the competent
courts of Düsseldorf, Germany.

11.3 Relationship of the Parties. Licensor and Licensee acknowledge that the
relationship created hereby is that of licensor-licensee, and that this
Agreement does not give rise to any other relationship, including without
limitation, a joint venture relationship.

11.4 Entire Agreement. The Agreement is the final and entire agreement between
the parties relating to the subject matter and supersedes any and all prior or
contemporaneous discussions, statements, representations, warranties,
correspondence, conditions, negotiations, understandings, promises and
agreements, oral and written, with respect to such subject matter.

11.5 No Reliance. The parties each acknowledge that, in entering into this
Agreement, they have not relied upon any statements, representations,
warranties, correspondence, negotiations, conditions, understandings, promises
and agreements, oral or written, not specifically set forth in this Agreement.
All of the parties represent that they are represented by legal counsel and have
been fully advised as to the meaning and consequence of all of the terms and
provisions of this Agreement.

11.6 Waiver and Modifications. No provision of this Agreement shall be waived
unless set forth in writing and signed by the party effecting such waiver. No
waiver of the breach of any of the terms or provisions of this Agreement shall
be a waiver of any preceding or succeeding breach of this Agreement or any other
provisions thereof. No waiver of any default, express or implied, made by any
party hereto shall be binding upon the party making such waiver in the event of
a subsequent default. This Agreement may only be modified or amended by a
written agreement executed by each of the parties.

11.7 Severability. In the event that any term or provision of this Agreement
shall for any reason be held to be invalid, illegal or unenforceable in any
respect, such validity, illegality or unenforceability shall not affect any
other term or provision, and this Agreement shall be interpreted and construed
as if such term or provision, to the extent the same shall have been held
invalid, illegal or unenforceable, had never been contained herein and, if
possible, such provision shall be rewritten to put it into such form that is
acceptable and legal and most clearly reflects the intent of the parties.

 

5



--------------------------------------------------------------------------------

11.8 Cooperation. Each of the parties hereto shall execute and deliver any and
all additional papers, documents, and other assurances, and shall do any and all
acts and things reasonably necessary in connection with the performance of their
obligations hereunder and to carry out the intent of the parties hereto.

11.9 Titles. Some Sections of this Agreement have titles and some do not. The
fact that some Sections hereof do not have titles shall have no significance.
The titles are included for ease of reference only, and shall not be used to
construe the meaning of this Agreement.

11.10 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same Agreement.

11.11 Authority. All parties and authorized representatives signing this
Agreement represent and warrant that they have authority to execute and enter
into this Agreement.

11.12 Survival. The terms of Section 11 shall survive the termination or
expiration of this Agreement.

IN WITNESS WHEREOF, the parties to this Agreement have duly executed it as of
the Effective Date.

 

6



--------------------------------------------------------------------------------

AUTHENTIDATE HOLDING CORP.     AUTHENTIDATE INTERNATIONAL AG Date:  

March 9, 2011

    Date:  

March 9, 2011

/s/ William A. Marshall

   

/s/ Jan C.E. Wendenburg

William A. Marshall

Chief Financial Officer and Treasurer

   

Jan C. E. Wendenburg

Vorstand (Chief Executive Officer)

      AUTHENTIDATE DEUTSCHLAND GMBH       Date:  

March 9, 2011

     

/s/ Jan C.E. Wendenburg

      Jan C. E. Wendenburg       Geschäftsführer (Chief Executive Officer)

 

7



--------------------------------------------------------------------------------

EXHIBIT A

USE GUIDELINES For The Mark “AuthentiDate”

The AuthentiDate Mark

The AuthentiDate Mark includes the word mark and the AuthentiDate Logo.

The word mark consists of the word AuthentiDate followed by the symbol ®.

The AuthentiDate Logo consists of the word “AuthentiDate”, in stylistic form, as
shown below, including the symbol ® (“Logo”).

The word AuthentiDate shall always be positioned in front of the symbol ®. In
general the word AuthentiDate shall not be used without the symbol ®.

Only AuthentiDate International AG and/or AuthentiDate Deutschland GmbH (the
“Companies”) may use the word AuthentiDate without the symbol ® when describing
the Companies or when corresponding or communicating regarding topics other than
the Companies’ products and services, including in regular text, descriptions,
business letters, email, internal and other communication, which is not intended
to promote the products or services. The Companies’ use of the word AuthentiDate
or the Logo (as shown below) is not allowed in any manner that may be considered
negative, disparaging, illegal, or in violation of other service marks or
trademarks. The word and the Logo may only be used to promote the good-will of
the Mark.

The Logo may be accompanied by the following symbol in front of the Mark (i.e.,
symbol shown together with the Logo):

LOGO [g172003ex10_8pg008.jpg]

Color and B&W Use

If possible and appropriate, the Mark shall be used in color. Otherwise gray
scaled and/or B&W use may apply.

Graphical Positioning and Usage Guidelines

The Mark shall stand on its own with a minimum of 20% free space around both
horizontally and vertically. The Mark shall not be overlapped by other graphical
elements or partly hidden. The Mark shall not be combined with other text or
graphical elements to represent product or services, and must stand-alone. The
20% free space around the Mark or Logo may be cropped only by the Companies but
not by any third parties, provided that use of the Mark and Logo remains
consistent with these guidelines.

Third Party Use

The Mark may be used by the following third parties only for marketing purposes
and only with prior written consent by the Companies, as follows:

1. Joint marketing partners; provided that the Mark is used only in the form
provided by the Companies, which shall be consistent with these Use Guidelines,
and

2. Business Partners and/or Resellers that have a contractual agreement with the
Companies; provided that such parties shall agree to be bound by the Quality
Control provisions of the Agreement and the terms of this Exhibit A

 

8